PER CURIAM.
Appellants, who are defendants implead-ed into an action filed by South Beach Lending, LLC, seek review of the denial of their motions to dismiss for lack of personal jurisdiction. Based on the Mortgagee’s commendable confession of error, we reverse the order as to Andres Dyer Coriat. We affirm the orders as to all other Appellants. See Daimler AG v. Bauman, — U.S.—, 134 S.Ct. 746, 187 L.Ed.2d 624 (2014); Perkins v. Benguet Consol. Mining Co., 342 U.S. 437, 72 S.Ct. 413, 96 L.Ed. 485 (1952).